VANDE WALLE, Justice,
concurring in the result.
At the hearing on this matter, Marie testified that she did not have any problem with allowing Lonnie to continue the visitation then currently in effect which was at least two weekends a month. The temporary order issued on December 31, 1985, provided that Lonnie was entitled to visits upon reasonable advance notice and, at a minimum, visitation was to be “not less than the First and Third Weekends (Sat. noon to Sunday 5 p.m.) of each month.” Following the hearing in this matter the court, without further explanation, issued the following order:
“6. Visitation. Lonnie shall have right to visit his daughter at reasonable times upon reasonable advance notice. Marie and Lonnie are urged to be agreeable, flexible and considerate in arranging visits. In the absence of their own agreement otherwise, these court-specified visits apply as a minimum:
“a) First weekend of each month. Noon Saturday to six p.m. Sunday. ‘First’ weekend means the first Saturday of each month.
“b) After child completes first grade, Lonnie may have four week summer visit exercised. All travel expense payable by Lonnie.”
We are left to speculate why the trial court specified one weekend a month rather than two for “minimum” visitation. There is nothing in the record to justify such a change. Furthermore, insofar as the summer visitation is concerned, it appears the trial court intended the order to be a long-term order in that Donna, who was born in September 1983, will not have completed the first grade until 1991, or later. Lonnie is apparently expected to wait several years for any extended visitation.
Notwithstanding the hortatory and prec-atory exhortations of the trial court that the parents agree to visitation, it is my observation that in contested custody cases the minimum visitation prescribed by the court often becomes the maximum visitation the custodial parent will allow. Insofar as there is no reason to reduce the minimum visitation from two weekends to one weekend a month, I concur in the majority opinion only with the understanding that Lonnie is to be allowed greater visitation and, should he have to return to court to enforce greater visitation, that it be permitted without the necessity to prove a threshold requirement of a change in circumstances. See, e.g., Muraskin v. Muraskin, 336 N.W.2d 332 (N.D.1983).
GIERKE, J., concurs.